Order entered April 22, 1968 denying the application of the petitioner for appointment as guardian of the property of the infant, Sybil Richards, unanimously reversed, on the law, and in the exercise of discretion, without costs or disbursements, and the petition granted. It appearing that the respondent may be barred from recovering on the insurance policy which names her as beneficiary and that therefore the infant through the estate of the deceased has a claim or chose in action in reference thereto, a fiduciary must be appointed to act for the infant distributee. (SCPA 1001, subds. 2, 4, par. [a].) In any ultimate award of letters of administration the Surrogate in his discretion will grant letters to such person or official as will best serve the interests of the infant (SCPA 1001, subd. 4, par. [a]). In presently appointing petitioner as guardian of the property of the infant, there is no intention that petitioner be continued as such guardian after an *802administrator is appointed in the estate. When administration of the estate is commenced, the Surrogate may, in view of the unquestioned hostility between petitioner and the widow, designate some other competent third person as the guardian of the property of the infant. Concur—Stevens, J. P., Steuer, Capozzoli, Tilzer and McGivern, JJ.